DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8, 10-28 and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mclaren et al. (U.S. PGPub 2018/0240039) in view of Kadav et al. (U.S. PGPub 2016/0103901) in view of Chapelle et al.(U.S. PGPub 2013/0290223).
As per claims 1, 11 and 21
Mclaren teaches a method for parallel processing training data (Mclaren see para 0005, 0079, training a respective replica of a machine learning model on each node of a plurality of nodes organized in a torus topology comprising rows and columns of nodes, wherein each node is trained on a respective batch of training data in parallel, whereby after the training each node holds a respective gradient vector resulting from the training), the method comprising:
training a respective replica of a machine learning model on each node of multiple nodes organized in an n-dimensional network topology, wherein n is an integer greater than or equal to 1(Mclaren see para 0036, 0080, training a respective replica of a machine learning model on each node of a plurality of nodes organized in a torus topology comprising rows and columns of nodes, as shown in fig. 3 sixteen replicas and processing units A1 through D4, each of which is part of two circles of four units, a horizontal one and a vertical one, and each of which has direct links to four other units),
wherein a plurality of the multiple nodes are trained on a respective batch of training data in parallel(Mclaren see para 0024, 0091, as shown in fig.1 replicas A-D are trained on batches 1-4 105 respectively, finished processing its batch of training data, the replica has a set of gradients for the values of the model parameters, storing a distinct batch of data on each node of a plurality of nodes organized in a torus topology comprising rows and columns of nodes),
McLaren fails to exclusively teach 
wherein one or more nodes in the plurality of nodes have been classified as degraded, and wherein each non-degraded node stores a respective individual gradient vector resulting from training the respective replica for the node on the respective batch of training data; 
In a similar field of endeavor Kadav teaches 
wherein one or more nodes in the plurality of nodes have been classified as degraded (Kadav see para 0035, 0036 in case of a failure, the working fault monitors create a group of survivor network nodes to ensure that all future group operations such as barrier, skip the failed network nodes classified as degraded, network node is considered dead if the network node is corrupt, the shared memory or the queue has failed and the remote fault monitor reports this, or if the network node is unreachable by any of the other healthy network node's fault monitor), 
and wherein each non-degraded node stores a respective individual gradient vector resulting from training the respective replica for the node on the respective batch of training data (Kadav see para 0036, 0050,  during failure, the working fault monitors create a group of survivor network nodes as nondegraded node  to ensure that all future group operations such as barrier, skip the failed network nodes, interface is re-registered with old memory descriptors and the queues are re-built, the send and receive lists of all unit replicas are rebuilt to skip the failed network nodes and the training is resumed, training in data-parallel fashion programmer specifies the representation sparse vs dense and the data flow ALL—which represents all machines communicate unit updates to one-another, API or the developer specify an arbitrary graph—that represents the data flow graph,  a job is launched using method 2, it runs this code on each machine and creates a gradient vector object using the API, with the required representation properties sparse vs dense, and creates communication queues with other machines based on the data flow specified, and creates receiving queues for incoming gradients);
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Mclaren with the teaching of Kadav, as doing so would provide an efficient method for simplifying fault tolerance by removing a failed replica from the parameter mixing step and its data is redistributed to other replicas  during distributed learning over a plurality of parallel machine network nodes by allocating a per-sender receive queue at every machine network node and performing distributed in-memory training (Kadav see para 0019).
Mclaren in view of Kadav fails to exclusively teach and combining the respective individual gradient vectors in the nodes to generate a final gradient vector by performing operations comprising, for a dimension of n dimensions in the network topology: designating each group of nodes along the dimension as either a forwarding group or a critical group based on whether the group of nodes includes any degraded nodes, for each non-degraded node in a forwarding group of nodes along the dimension, forwarding a respective individual gradient vector for the node along the dimension until forwarding the respective individual gradient vector to a respective receiving node in a respective critical group of nodes along the dimension, updating, for each receiving node, a respective individual gradient vector with an intermediate gradient vector, wherein the intermediate gradient vector is computed from the respective individual gradient vector and one or more received individual gradient vectors, performing a reduction on each critical group of nodes along the dimension to generate a respective partial final gradient vector for the critical group,
 and updating, for each critical group of nodes, an individual gradient vector for a representative node with the respective partial final gradient vector.  
In a similar field of endeavor Chapelle teaches and combining the respective individual gradient vectors in the nodes to generate a final gradient vector by performing operations comprising, for a dimension of n dimensions in the network topology: designating each group of nodes along the dimension as either a forwarding group or a critical group based on whether the group of nodes includes any degraded nodes (Chapelle, see para 0051 at block 804, whether there is a slow or died operation node is dynamically detected based on the processing speed of each operation node, if a slow or died operation node is detected, at block 900, the subset of training data and local parameter of the slow or died operation node is moved to a backup node in the cluster 104, the slow or dead node is designated as the forwarding node as part of the forwarding group to forward the data and local parameter to newly selected backup node which is designated as part of the critical group). 
for each non-degraded node in a forwarding group of nodes along the dimension, forwarding a respective individual gradient vector for the node along the dimension until forwarding the respective individual gradient vector to a respective receiving node in a respective critical group of nodes along the dimension(Chapelle, see para 0051, as shown in fig. 9 at block 900, the subset of training data and local parameter of the slow or died operation node is moved to a backup node in the cluster 104, at block 902, the slow or died operation node is replaced with the backup node in the network topology, HADOOP may launch a replicate job, initialize the backup node with the current parameter vector, and replace the slow or died operation node by the backup node in the network topology, the slow node detection and replacement mechanism may be dynamically applied during all iterations along the dimension of the node topology of the machine learning process, machine learning module is configured to perform a stochastic gradient descent process based on the subset of the training data to calculate the initial local parameter and perform a batch gradient descent process based on the initial aggregated parameter and the subset of the training data to calculate an updated local parameter which is transmitted to the at least one connected node for calculating an updated aggregated parameter)
updating, for each receiving node, a respective individual gradient vector with an intermediate gradient vector, wherein the intermediate gradient vector is computed from the respective individual gradient vector and one or more received individual gradient vectors (Chapelle see para 0052, at block 804, if no slow or died operation node has been detected, processing continue to fig. 10 at block 1000, an initial aggregated parameter is calculated by merging initial local parameters calculated in each operation node, a stochastic gradient descent process, or any online optimization algorithm, is performed in each operation node for calculating the initial local parameter in the first iteration, at 1002, the initial aggregated parameter is transmitted to each operation node in accordance with the network topology), 
performing a reduction on each critical group of nodes along the dimension to generate a respective partial final gradient vector for the critical group (Chapelle see para  0046, 0052, block 1002, the initial aggregated parameter is transmitted to each operation node in accordance with the network topology, in the first iteration, a reduce operation is performed to sum up all local parameters calculated based on a rapid initial optimization algorithm by all operation nodes, storage 704 includes at least a data storage 710 for temporally or permanently storing a subset of training data assigned to a specific operation node and a parameter storage 712 for temporally or permanently storing local and aggregated parameters, in the form of parameter vectors optimized by distributed machine learning),
and updating, for each critical group of nodes, an individual gradient vector for a representative node with the respective partial final gradient vector(Chapelle see para 0046, 0052 block 1002, after the reduce operation , a broadcast operation provides the initial aggregated parameter to each operation node, then at block 1004, an updated aggregated parameter is calculated by merging updated local parameters calculated in each operation node, each updated local parameter is calculated based on the initial aggregated parameter and the subset of the training data in each operation node as the final partial final gradient vector).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Mclaren in view of Kadav with the teaching of Chapelle, as doing so would provide an efficient method for determining  operation nodes of parallel machine network based on a status of the machine learning process performed in each of the plurality of nodes connected to form a network topology and generating an aggregated parameter by merging local parameters calculated in each of the plurality of operation nodes in accordance with the network topology (Chapelle see para 0015).

As per claims 2, 12 and 22
Mclaren in view of Kadav in view of Chapelle teaches the method of claim 1, wherein the dimension is a first dimension, wherein combining the respective individual gradient vectors in the nodes to generate the final gradient vector comprises 
performing the operations for each dimension of the n-dimensional network topology, including the first dimension (Mclaren, see para 0053  processing units execute gradient reduction processes simultaneously in multiple first dimension data paths a t 510, units of the 2D mesh or torus execute at least one gradient reduction process in a second dimension data path using results from the gradient reduction processes of the first dimension), 
and wherein the method further comprises repeating the operations for a next dimension on a sub-network comprising only the representative nodes, until generating the final gradient vector (Mclaren see para 0054, as shown in fig. 5,  processing units in a three-dimensional 3D mesh or torus topology execute gradient reduction processes simultaneously in multiple first dimension data paths at 530,  after that in second dimension data paths using results from the gradient reduction processes of the first dimension at 540 where each of the 2nd dimension is a sub-network of the 1st dimension, and then execute at least one gradient reduction process in a third dimension data path using results from the gradient reduction processes of the second dimension at 550, where third dimension represents subnetwork the each of the nodes of the 2nd dimension).  

As per claims 3, 13 and 23
Mclaren in view of Kadav in view of Chapelle teaches the  method of claim 2, further comprising: updating model parameter values of the machine learning model with the final gradient vector (Mclaren see para 0050, 0051 as shown in fig. 4b, final processing unit combines its gradient vector with the input gradient vector it received upon receipt of an input gradient vector from a previous processing unit in the direction of the data path and generates a final reduced gradient vector at 430,  combine the reduced gradient vector with the values of the machine learning model parameters to produce an updated set of parameter values, if a vector of parameters x and the gradient dx, a simple update has the form: x+=−learning_rate*dx, where the learning_rate is a scalar term)
and broadcasting the updated model parameter values to each non-degraded node vector (Mclaren see para 0051 as shown in fig. 4b After calculating the updated parameters, the final processing unit initiates a broadcast operation that provides the updated parameter values to all other processing units by reversing the flow of the data sending the final output through the processing units in the direction all the way back to the root processing unit at 435);

As per claims 4, 14 and 24
Mclaren in view of Kadav in view of Chapelle the method of claim 1, wherein designating each group of nodes in multiple groups of nodes in each dimension as a forwarding group of nodes or a critical group of nodes, based on the presence of one or more degraded nodes in the group of nodes, comprises:
determining that the group of nodes comprises one or more degraded nodes, and in response, designating the group of nodes as a forwarding group of nodes (Chapelle, see para 0051 at block 804, whether there is a slow or died operation node is dynamically detected based on the processing speed of each operation node, if a slow or died operation node is detected, at block 900, the subset of training data and local parameter of the slow or died operation node is moved to a backup node in the cluster 104, the slow or dead node is designated as the forwarding node as part of the forwarding group to forward the data and local parameter to newly selected backup node which is designated as part of the critical group).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Mclaren with the teaching of Chapelle, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1, 11 and 21;

As per claims 5, 15 and 25
Mclaren in view of Kadav in view of Chapelle the method of claim 1, wherein designating each group of nodes in multiple groups of nodes in each dimension as a forwarding group of nodes or a critical group of nodes, based on the presence of one or more degraded nodes in the group of nodes, comprises: determining that the group of nodes comprises one or more degraded nodes, and in response, designating the group of nodes as part of one or more sub-networks of nodes, wherein the one or more sub-networks of nodes exclude the one or more degraded nodes (Chapelle, see para 0051, as shown in fig. 9 at block 900, the subset of training data and local parameter of the slow or died operation node is moved to a backup node in the cluster 104, at block 902, the slow or died operation node is replaced with the backup node in the network topology, HADOOP may launch a replicate job, initialize the backup node with the current parameter vector, and replace the slow or died operation node by the backup node in the network topology, the slow node detection and replacement mechanism may be dynamically applied during all iterations along the dimension of the node topology of the machine learning process where each iteration represents the subnets).  
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Mclaren with the teaching of Chapelle, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1, 11 and 21;

As per claims 6, 16 and 26
Mclaren in view of Kadav in view of Chapelle the method of claim 5, wherein the reduction is a first reduction, and the method further comprising, for each sub-network of nodes: performing, for each sub-network of nodes along the dimension, a second reduction on the sub-network of nodes to generate a respective internal gradient vector; and forwarding the respective internal gradient vector for each sub-network of nodes until forwarding the internal gradient vector to a node in a critical group of nodes along the dimension vector (Mclaren see para 0054, as shown in fig. 5,  processing units in a three-dimensional 3D mesh or torus topology execute gradient reduction processes simultaneously in multiple first dimension data paths at 530,  after that in second dimension data paths using results from the gradient reduction processes of the first dimension at 540 where each of the 2nd dimension is a sub-network of the 1st dimension, and then execute at least one gradient reduction process in a third dimension data path using results from the gradient reduction processes of the second dimension at 550, where third dimension represents subnetwork the each of the nodes of the 2nd dimension).  

As per claims 7, 17 and 27
Mclaren in view of Kadav in view of Chapelle the method of claim 1, wherein the network topology is a mesh topology (Mclaren see para 0054, as shown in fig. 5,  processing units in a three-dimensional 3D mesh topology execute gradient reduction processes simultaneously in multiple first dimension data paths at 530).  

As per claims 8, 18 and 28
Mclaren in view of Kadav in view of Chapelle the method of claim 1, wherein the network topology is a torus topology (Mclaren see para 0036, 0054, as shown in fig. 3,  a torus topology of replicas and processing units, processing units in a three-dimensional 3D torus topology execute gradient reduction processes simultaneously in multiple first dimension data paths at 530).
As per claims 10 and 30
Mclaren in view of Kadav in view of Chapelle the method of claim 1, wherein performing a reduction on each critical group of nodes along the dimension to generate a respective partial final gradient vector comprises performing a circle reduction on each critical group of nodes(Mclaren see para 0082, 0083,  code executing on the nodes, a respective circle reduction along each row of the torus, resulting in each node in each row having a reduced vector for every gradient vector originally in the nodes of the row, and performing, by code executing on the nodes, a respective circle reduction along each column of the torus, at the end of which each node holds the same final gradient vector).

5.	Claims 9 and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mclaren et al. (U.S. PGPub 2018/0240039) in view of Kadav et al. (U.S. PGPub 2016/0103901) in view of Chapelle et al.(U.S. PGPub 2013/0290223) in view of Archer et al. (U.S. PGPub 2006/0179268).
As per claims 9 and 29
Mclaren in view of Kadav in view of Chapelle the method of claim 1, yet fails to teach further comprising: determining that a particular node is not degraded and that every neighboring node of the particular node is degraded along a particular dimension; and in response, indicating that the particular node is degraded along the particular dimension.
In a similar field of endeavor Archer teaches determining that a particular node is not degraded and that every neighboring node of the particular node is degraded along a particular dimension; and in response, indicating that the particular node is degraded along the particular dimension (Archer, see para 0038, as shown in fig. 3 nodes 12a-12h in a row may simultaneously send a packet to both its neighboring nodes in the same row, or communicator, node 12b may send a data transmission to both nodes 12a and 12c, 12c may send a packet to both 12b and 12d. Node 12a may wrap around the communicator row to communicate simultaneously with both nodes 12b and 12h, "adjacent," for purposes of the specification includes logically and proximally neighboring nodes, sharing a direct connection, the communications may be analyzed to determine if there is a nodal fault associated with any node based on the failure information of the neighboring node).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Mclaren in view of Kadav in view of Chapelle with the teaching of Archer, as doing so would provide an efficient method for checking for nodal faults in a row of nodes by causing each node in the row to concurrently communicate with its adjacent neighbor nodes in the row to determine a presence of a faulty node or connection (Archer see para 0021).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2018/0144242 Mirror deep neural networks that regularize to linear networks;
U.S. PGPub 2017/0091668 method for network bandwidth aware distributed learning;
U.S. PGPub 2019/0197404 Asynchronous training of machine learning model.
U.S. PGPub 2019/0220758 Systems and methods for fault tolerance recover during training of a model of a classifier using a distributed system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443